Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 13, 2018

                                    No. 04-18-00519-CR

                                    Earl James OTTER,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR3776
                     The Honorable Laura Lee Parker, Judge Presiding


                                       ORDER

       Appellant’s second motion for extension of time to file his brief is GRANTED. We
ORDER appellant to file his brief on or before January 11, 2019. No further extensions will be
granted.



                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of December, 2018.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court